DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 13 December 2018.
Claims 1-8 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 December 2018 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, except where lined through.  With respect to the Korean Office Action and Korean Notice of Allowance submitted by the Applicant, it is noted that these documents are provided in a non-English language only, and thus they will not be considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, the Applicant claims, “a PCS for receiving the AC power converted by the power converter, converting the AC power into direct current (DC) power, and outputting the DC power.”  The Applicant has failed to particularly define and set forth their claimed invention.  In particular, the Applicant has referred to “a PCS,” however the Applicant has failed to define a PCS previously within the claim or a depended upon claim, and thus it is unclear as to what this abbreviation stands for or what structural element the Applicant is claiming.  For the purpose of examination, the Examiner will interpret the claim to read, “a power conversion system for receiving the AC power converted by the power converter, converting the AC power into direct current (DC) power, and outputting the DC power.”  Claims 2-5 depend upon claim 1 and therefore are also rejected for inheriting its deficiencies.


With respect to claim 1, the Applicant claims, “a Korea electric power system for buying the AC current converted through the PCS from the AC power converted by the power converter or the DC power stored in the ESS.”  The Applicant has rendered the claim indefinite and unclear for failing to particularly define their an electric power system for buying the AC current converted through the PCS from the AC power converted by the power converter or the DC power stored in the ESS.”  Claims 2-5 depend upon claim 1 and therefore are also rejected for inheriting its deficiencies.

With respect to claim 3, the Applicant claims, “
    PNG
    media_image1.png
    117
    1056
    media_image1.png
    Greyscale
….”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has referred to the EMS determining an optimization and calculation of charging and a selling amount using the recited equation, however the Applicant has failed to identify and define how these steps are performed.  For example, the claim provides no explanation or statement of what is optimized, and what it calculated.  Notably, the claim does state “of charging of the ESS and a selling amount,” however it is unclear if one of these of optimized and one is calculated, or if both or optimized and calculated.  Additionally, it is unclear how exactly steps of optimization and calculation are actually performed.  The Applicant refers expression 1 (quoted above), however this expression is a statement of taking a minimum of a recited equation, but does using Expression 1 below: 
    PNG
    media_image1.png
    117
    1056
    media_image1.png
    Greyscale


….”  Claims 4 and 5 depend upon claim 3 and therefore are rejected for inheriting its deficiencies.  Additionally, claim 8 recites a similar limitation, and is rejected for similar reasons and will be interpreted in a similar manner.

With respect to claim 4, the Applicant’s claims, “wherein the power loss Pcap.loss due to capacity efficiency is represented according to Expression 2 below: Expression 2

    PNG
    media_image2.png
    225
    751
    media_image2.png
    Greyscale

where the power loss Pcap.loss occurring due to capacity efficiency of the ESS (battery), indicating that the extend of loss is increased as power is increased as 
    PNG
    media_image3.png
    78
    174
    media_image3.png
    Greyscale
 to change an inclination to k due to the different capacity characteristics for each battery of the ESS.”  The Applicant has rendered the claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has not defined the variables Prate and k.  By not defining the variables within the claim, the Applicant has rendered the claim indefinite and unclear, as the claim elements are not particularly defined.  For the purpose of examination, the Examiner will interpret Prate to power generated, and k to be a dimensionless weight.

With respect to claim 6. The Applicant claims, “selling charged power of the ESS to Korea electric power system when the current time is not the charging time; analyzing, optimizing, and calculating the generation information of the sunlight generation unit, the charging information of the ESS, and the system information of the load when the current time is the charging time; … selling a portion of power generated by the sunlight generation unit to the Korea electric power system and also charging the ESS when the power selling amount sold without a weight is greater than the reference value…”  The Applicant has rendered the claim indefinite and unclear for failing to particular claim and define their invention.  In particular, the Applicant has claimed “a Korea electric power system,” however the Applicant has not made clear what a “Korea electric power system” is, or what makes a “Korea” version different than any other electric power system.  For the purpose of examination, the Examiner will interpret the claim to read, “an electric power system.”  In addition, with regards to “analyzing, optimizing, and calculating the generation information of the sunlight generation unit, the charging information of the ESS, and the system information of the load when the current time is the charging time,” it is unclear if the Applicant is claim analyzing the generation information of the sunlight generation unit, optimizing the charging information of the ESS, and calculating the system information of the load when the current time is the charging time; or, if the Applicant is analyzing, optimizing, and calculating each of the generation information, charging information, and the system information.  Additionally, it is unclear as to what steps are actually involved in analyzing, what steps are actually involved in optimizing, and what steps are actually involved in calculating.  For example, it is unclear as to what is being analyzed and how it is being analyzed (e.g. is it observed, is it collated, is it organized, is it compared to other information, is other information applied to it?).  Additionally, it is unclear as to what is optimized or how things are optimized.  Additionally, it is unclear as to what is calculated or how things are calculated.  For the purpose of examination, the Examiner will interpret the claim to read, “analyzing the generation information of the sunlight generation unit, optimizing the charging information of the ESS, and calculating the system information of the load when the current time is the charging time.”  Claims 7 and 8 depend upon claim 6 and therefore are also rejected for inheriting its deficiencies.

With respect to claim 7, the Applicant claims, “wherein the EMS corrects a reference function for charging energy generated for six hours according to the Korea electric power system.”  The Applicant has rendered the claim indefinite and unclear for failing to particularly define their invention.  In particular, the claim recites the limitation "the EMS.”  There is insufficient antecedent basis for this limitation in the claim.  The Applicant has failed to previously define EMS previously within the claim or a depended upon claim, therefore rendering it unclear as to the meaning of the abbreviation here.  For the purpose of examination, the Examiner will interpret the claim to read, “an energy management system.”  In addition, the claim recites “the Korea electric power system,” which is rejected for similar reasons as claim 6 and will be interpreted in a similar manner.  In addition, the claim recites “corrects a reference function,” however the Applicant has failed to define what a reference function is, what it is in reference to, or how one is to “correct” said function.  For the purpose of examination, the Examiner will interpret the claim to read, “wherein an energy management system changes a function for charging energy generated for six hours according to capacity of the ESS during generation of the sunlight generation unit to change a plan about charging of the ESS and power assignment of the electric power system.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) recognizing generation information of a sunlight generation unit, charging information of an ESS, and system information of a load; determining whether a current time is a charging time; selling charged power of the ESS to electric power system when the current time is not the charging time; analyzing, optimizing, and calculating the generation information of the sunlight generation unit, the charging information of the ESS, and the system information of the load when the current time is the charging time; determining whether a power selling amount sold without a weight via optimization and calculation is greater or smaller than a reference value via comparison therebetween; selling a portion of power generated by the sunlight generation unit to the Korea electric power system and also charging the ESS when the power selling amount sold without a weight is greater than the reference value; and charging generated power produced by the sunlight generation unit in the ESS when the power selling amount sold without a weight is less than the reference value.
The limitations of recognizing generation information of a sunlight generation unit, charging information of an ESS, and system information of a load; determining whether a current time is a charging time; selling charged power of the ESS to electric power system when the current time is not the charging time; analyzing, optimizing, and calculating the generation information of the sunlight generation unit, the charging information of the ESS, and the system information of the load when the current time is the charging time; determining whether a power selling 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not apply or use the abstract idea with a particular machine.  The claims do not recite a transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in a meaningful way beyond generally linking the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic machines and computers (sunlight/energy storage system, electric power system, and sunlight generation unit) as tools and in their normal functions to carry out the abstract idea.  Notably, though the claim does recite an electric power system, this is merely deemed the normal energy service 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic machines and computers (sunlight/energy storage system, electric power system, and sunlight generation unit) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.  
The dependent claims 7 and 8, taken individually or in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or recite significantly more than the abstract idea itself.  In particular, the claims further correcting/adjusting a reference function and changing a plan about charging and power assignment, which further recite the performance of mathematical concepts (changing a reference function) and performing a commercial activity (managing business relations and sales activities), and thus “Certain Methods of Organizing Human Activities” grouping of abstract ideas (claim 7).  In addition, the claims further recite determining optimization and calculation 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0291479 A1) (hereinafter Lee), in view of Gopal et al. (US 2008/0046387 A1) (hereinafter Gopal).

With respect to claim 1, Lee teaches:
A sunlight generation unit for producing electric energy from sunlight (See at least paragraphs 9, 17, 18, and 42 which describe generating energy using solar panels).
A power converter for converting electric energy produced by the sunlight generation unit into alternating current (AC) power and outputting the AC power (See at least paragraphs 9, 10, 22, 23, and 24 which describe an inverter that converts generated DC current to AC current).
A PCS for receiving the AC power converted by the power converter, converting the AC power into direct current (DC) power, and outputting the DC power  (See at least paragraphs 9, 10, 22, 23, and 24 which describe an converter that converts AC power to DC power).
An ESS for receiving and storing the DC power converted by the PCS (See at least paragraphs 9, 10, 17, 21, and 22 which describe the use of a battery that stored power generated and obtained from a grid).
A Korea electric power system for obtaining the AC current converted through the PCS from the AC power converted by the power converter or the DC power stored in the ESS (See at least paragraphs 9, 10, 17, 21, 38-41, 42, and 71 which describe a utility grid that provides power for a cost and can obtain energy generated by the solar power generator).
A load for receiving and using the AC power sold to the Korea electric power system (See at least paragraphs 9, 10, 17, 38-42, and 54-56 which describe a load that a load that uses the generated power, stored power, and grid power).
An energy management system (EMS) for receiving generation information of the sunlight generation unit, storage information of the ESS, and system information of the load, controlling power of the power converter and the PCS to control a charge amount of the ESS, and controlling a power amount sold to the Korea electric power system (See at least paragraphs  9, 10, 21, 22, 23, 29, 30, 38-42, 54-57, and 71 which describes an energy management system that controls the generation of power, the storage of power, the purchasing and providing of power, and controlling converters and inverters of the system).

Lee discloses all of the limitations of claim 1 as stated above.  Lee does not explicitly disclose the following, however Gopal teaches:
A Korea electric power system for buying the AC current converted through the PCS from the AC power converted by the power converter or the DC power stored in the ESS; An energy management system (EMS) for receiving generation information of the sunlight generation unit, storage information of the ESS, and system information of the load, controlling power of the power converter and the PCS to control a charge amount of the ESS, and controlling a power amount sold to the Korea electric power system (See at least paragraphs 17, 32, 38, 48, 49, and 51 which describes a power management system that generates power using solar power, uses converters to convert the power to AC or DC, uses batteries to store the power, and makes decisions with regards to selling power to the utility grid when profitable or beneficial).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using solar power, converters, inverters, and batteries to generate power, store power, obtain power, and provide power to a grid and load, wherein the system is controlled by a management system of Lee, with the system and method of a power management system that generates power using solar power, uses converters to convert the power to AC or DC, uses batteries to store the power, and makes decisions with regards to selling power to the utility grid when profitable or beneficial of Gopal.  By selling excess or surplus power to a utility grid (as taught by Gopal), instead of just providing surplus power to a utility grid (as taught by Lee), one 

With respect to claim 2, the combination of Lee and Gopal discloses all of the limitations of claim 1 as stated above.  In addition, Gopal teaches:
Wherein the EMS controls charging of the ESS, arbitrarily adjusts a selling time and a power amount of power sold to the one system, and simultaneously performs selling of power and charging of the ESS when a generation amount of the sunlight generation unit is higher than a reference generation amount (See at least paragraphs 38, 48, 49, 51, 88-90, 97, and 99 which describe an energy management system that controls the charging a battery and selling of power, wherein the selling time and power amount sold is adjusted in real-time, and charging a battery and selling power when generated power is above a threshold level).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using solar power, converters, inverters, and batteries to generate power, store power, obtain power, and provide power to a grid and load, wherein the system is controlled by a management system of Lee, with the system and method of a power management system that generates power using solar power, uses converters to convert the power to AC or DC, uses batteries to store the power, and makes decisions with regards to selling power to the utility grid when profitable or beneficial and when to charge a battery of Gopal.  By selling excess or surplus power to a utility grid (as taught by Gopal), instead of just providing surplus power to a utility grid 

With respect to claim 6, Lee teaches:
Recognizing generation information of a sunlight generation unit, charging information of an ESS, and system information of a load (See at least paragraphs 9, 10, 21, 22, 23, 29, 30, 38-42, 54-57, and 71 which describes an energy management system that controls the generation of power, the storage of power, the purchasing and providing of power, and controlling converters and inverters of the system).
Determining whether a current time is a charging time (See at least paragraphs 42, 54-56, 57, and 71 which describe the energy management system determining the time of day in order to determine the charging time, storage time, or purchasing time).
Providing charged power of the ESS to Korea electric power system when the current time is not the charging time  (See at least paragraphs 9, 10, 17, 21, 38-41, 42, and 71 which describe a utility grid that provides power for a cost and can obtain energy generated by the solar power generator).
Analyzing, optimizing, and calculating the generation information of the sunlight generation unit, the charging information of the ESS, and the system information 

Lee discloses all of the limitations of claim 6 as stated above.  Lee does not explicitly disclose the following, however Gopal teaches:
Selling charged power of the ESS to Korea electric power system when the current time is not the charging time; Analyzing, optimizing, and calculating the generation information of the sunlight generation unit, the charging information of the ESS, and the system information of the load when the current time is the charging time (See at least paragraphs 17, 32, 38, 48, 49, and 51 which describes a power management system that generates power using solar power, uses converters to convert the power to AC or DC, uses batteries to store the power, and makes decisions with regards to selling power to the utility grid when profitable or beneficial).
Determining whether a power selling amount sold without a weight via optimization and calculation is greater or smaller than a reference value via comparison therebetween (See at least paragraphs 38, 48, 49, 51, 88-90, 97, and 99 which describe an energy management system that controls the charging a battery and selling of power, wherein the selling time and power amount sold is adjusted in real-time, and charging a battery and selling power when generated 
Selling a portion of power generated by the sunlight generation unit to the Korea electric power system and also charging the ESS when the power selling amount sold without a weight is greater than the reference value; Charging generated power produced by the sunlight generation unit in the ESS when the power selling amount sold without a weight is less than the reference value (See at least paragraphs 38, 48, 49, 51, 88-90, 97, and 99 which describe an energy management system that controls the charging a battery and selling of power, wherein the selling time and power amount sold is adjusted in real-time, and charging a battery and selling power when generated power is above a threshold level, and storing the power when the below a threshold value).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using solar power, converters, inverters, and batteries to generate power, store power, obtain power, and provide power to a grid and load, wherein the system is controlled by a management system of Lee, with the system and method of a power management system that generates power using solar power, uses converters to convert the power to AC or DC, uses batteries to store the power, and makes decisions with regards to selling power to the utility grid when profitable or beneficial and when to charge a battery of Gopal.  By selling excess or surplus power to a utility grid (as taught by Gopal), instead of just providing surplus power to a utility grid (as taught by Lee), one would reasonable predict a more profitable transaction for a user, and thus would be encouraged to participate in the commercial interaction.  Additionally, 

With respect to claim 7, Lee/Gopal discloses all of the limitations of claim 6 as stated above.  In addition, Gopal teaches:
Wherein the EMS corrects a reference function for charging energy generated for six hours according to capacity of the ESS during generation of the sunlight generation unit to change a plan about charging of the ESS and power assignment of the Korea electric power system (See at least paragraphs 17, 32-34, 50-52, 88-90, 95, and 99 which describe updating and optimizing plans for energy generation, storage, and purchasing/selling based on real-time conditions and measurements, wherein the updates include changing the time of charging a battery and the time of purchasing and/or selling energy to a grid.  The Examiner notes that the time period of six hours is merely a design choice, and adds no structural or functional weight as compared to five hours or eight hours, and therefore the value would be obvious in view of Gopal’s change in time of charging).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using solar power, converters, inverters, and batteries to generate power, store power, obtain power, and provide power to a grid and load, wherein the system is controlled by a management system of Lee, with the system and method of a power management system that generates power using solar 

Novelty/Non-Obviousness
Claims 3-5 and 8 are allowed over the prior art of record, however remain rejected under further statues of 35 USC 101 and 112b.  In particular, claim 3  (and claim 8) states, “wherein the EMS determines optimization and calculation of charging of the ESS and a selling amount to the Korea electric power system according to Expression 1 below:

    PNG
    media_image1.png
    117
    1056
    media_image1.png
    Greyscale

Where 
    PNG
    media_image4.png
    67
    181
    media_image4.png
    Greyscale
, and w1 is a objective function weight 1, w2 is an objective function weight 2, w3 is an objective function weight 3, c1 is a price of electric energy sold with a weight of 5, c2 is a price of electric energy at first cost without a weight applied thereto, Pexp is a power reference for charging power generated for six hours according to capacity of the ESS, Pcap.loss is a power loss occurring due to capacity efficiency, Psell is an amount of power sold without .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forbes, JR. (US 2014/0018969 A1) - which describes a power management system that manages the storage, distribution, generation, purchasing, and selling of power by market participants.  The system acts in a manner to reduce costs to a customer, and aid in grid health and stability.
Mashinsky et al. (US 2008/0319893 A1) - which describes system and method of routing power using a controller, wherein the routing of power distributes the power from sellers to buyers.
Brown (US 2017/0243290 A1) - which describes a system and method of controlling a micro-grid environment, wherein excess generated power from the micro-grid is stored for later usage, and sold to a utility grid.  Additionally, the micro-grid is capable of buying power from the utility grid at desirable times. 
Ishibashi (US 2012/0139472 A1) - which describes generating power using solar energy and storing the power in a battery and using the power for connected loads, wherein the system uses converters to control and transform the current and power level.  Additionally, the system can predict usage to plan for storage conditions and 
Carlson et al. (US 2016/0322835 A1) - which describes creating charging profiles for batteries in an energy system, wherein an energy management system generates power using solar energy, uses inverters to transform and convert the power to a usable form, and stores or uses the energy based on the profiles.  Additionally, the system predicts the probability of an outage from a utility grid in order to form the charging profile of a battery.
Motte, R. D. (2012). Development of a system control algorithm for smart residential demand-side management (1509912). Available from ProQuest Dissertations and Theses Professional. (1015023797). Retrieved from https://dialog.proquest.com/professional/docview/1015023797?accountid=131444 – which describes the use of a battery and local solar generator to generate power and reduce the usage of the grid, wherein the system uses automatic controls to optimize the power source.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner

Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628